DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 4-17 are pending in the Amendment filed 03/09/2022, and claim 7 remains withdrawn from consideration. 
The prior art rejections of record are withdrawn in view of Applicant’s amendment to independent claim 1. 
However, claims 1-2, 4-6, and 8-17 are rejected as set forth below in view of newly cited reference to Sawataishi et al. (US 20160351407 A1) and Basavalingappa et al. (US 10037890 B2). 
Further, claims 1-2, 4-6, and 8-17 are rejected under 35 U.S.C. 112(b) as being indefinite.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference to Sawataishi et al. (US 20160351407 A1) discloses a multi-step etching method [Abstract] comprising etching gases (C4F6, O2, Ar) for a first silicon oxide etch ST2 at a first set temperature [Fig. 2], and another silicon oxide etch ST4 at a third set temperature [Fig. 2], wherein the first temperature [para. 0057, “30 C to 55C”] is lower than the third temperature [para. 0095, “equal to or higher than 80 C”].
Newly cited Basavalingappa et al. (US 10037890 B2) discloses a method for selectively etching silicon oxide with reduced aspect ratio dependence [Abstract], comprising:
In some embodiments, the etch gas comprises C.sub.4F.sub.6, O.sub.2, and Ar. Ar is primarily used to maintain chamber pressure. C.sub.4F.sub.6 and O.sub.2 are used for etching. In some embodiments, Ar may be substituted by CO. [col. 6, lines 19-22].
 prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first processing gas [para. 0060-64] and the second processing gas [para. 0098-0102] (e.g., C4F6, O2, Ar), of the silicon oxide etching gas of Sawataishi, to include carbon monoxide, of the silicon oxide etching gas (C4F6, O2, Ar) of Basavalingappa, because it is an effective substitute for Ar in silicon oxide plasma etching gases, as taught by Basavalingappa [col. 6, lines 19-22].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 17, the limitation “whereby the first temperature of the substrate in (a) is to set lower than the second temperature of the substrate in (b)” renders the claims ambiguous and therefore indefinite. The effect of the limitation is ambiguous because: 1) the claim already has limitations directed to setting a first and second temperature, and requiring the first temperature is lower than the second temperature; and 2) the language of the limitation is unclear (i.e., “whereby the first temperature…is to set lower than the second temperature”), such that the claim is rendered ambiguous as to whether the relative magnitude of the radio frequency power is the sole cause of the relative higher/lower temperature (by virtue of the “whereby” clause) rather than the substrate being controlled to a set temperature by the heater (e.g., by “an amount of electric power of a heater” in claim 4), or a combination thereof. 

Claims 2, 4-6, and 8-16 are rejected as being dependent upon rejected base claim 1. 
Claim 8 recites the limitation “claim 3”, in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 3 has been cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sawataishi et al. (US 20160351407 A1) in view of Basavalingappa et al. (US 10037890 B2).
Examination Note: Italics are used to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
1. Sawataishi discloses a method of etching a silicon oxide film of a substrate W [para. 0029, “wafer W”] having the silicon oxide film R2/IL1 [Fig. 2, “R2”, “IL1”] and a mask MSK [Fig. 2, “MSK”] provided on the silicon oxide film R2/IL1 [Abstract; para. 0030, “multiple silicon oxide films IL1”, “R2 is formed of a single-layered silicon oxide film”], the method comprising:
(a) performing first plasma processing on the substrate [Fig. 1, “ST2”] by using a first plasma formed from a first processing gas including a fluorocarbon gas [para. 0059, “conditions in the process a fluorine-free carbon-containing gas, and an oxygen-containing gas [para. 0064, “oxygen gas”], wherein a temperature of the substrate is set to a first temperature during the first plasma processing [para. 0057, “in the process ST2, the temperature of the wafer W is set to be in the range from 30 C to 55 C”], and a carbon-containing substance is deposited on the mask [para. 0071, “in the etching of the process ST2, a deposit DP is formed on a surface of the mask MSK…the deposit DP is formed of, for example, carbon, fluorocarbon and/or etching byproduct”] and the silicon oxide film is etched by the first plasma processing [para. 0071, “a portion of the first region R1 exposed through an opening OP of the mask MSK is etched”, “a portion of the second region R2 exposed through an opening OP in the mask MSK is etched”]; and
(b) performing second plasma processing on the substrate [Fig. 1, “ST4”] by using a second plasma formed from a second processing gas including a fluorocarbon gas after (a) [para. 0097, “conditions in the process ST4”, para. 0098, “C4F6 gas”], wherein the temperature of the substrate is set to a second temperature during the second plasma processing [para. 0095, “in the process ST4, the temperature of the wafer W is set to be equal to or higher than 80 C”], and the silicon oxide film is etched by the second plasma processing [para. 0109, “portions of the first region R1 and the second region R2 exposed through the openings OP of the mask MSK are further etched, so that the underlying layer UL is exposed”],
wherein the first temperature [para. 0057, “30 C to 55C”] is lower than the second temperature [para. 0095, “equal to or higher than 80 C”],
wherein (a) and (b) are performed by using a plasma processing apparatus [Fig. 3, para. 0032], and
wherein a radio frequency power used to generate the first plasma in the plasma processing apparatus in (a) [para. 0066, “first high frequency power supply 62: 100 W to 5000 W”; para. 0068, “bias power of the second high frequency power supply 64: 500 W to 7000 W”] is lower than a radio frequency power used to generate the second plasma in the plasma processing apparatus in (b) [para. 0104, “first high frequency power supply 62: 500 W to 2700 W”; para. 0106, “bias power of the second high 
As to the limitation “wherein a radio frequency power used to generate the first plasma in the plasma processing apparatus in (a) is lower than a radio frequency power used to generate the second plasma in the plasma processing apparatus in (b)”, Sawataishi fails to provide a specific example wherein the power supplied in ST2 is lower than the power supplied in ST4. However, the lower ends of the ranges for power supplied in ST2, for both the first and second power supplies, are lower than the ranges provided for the power supplies in ST4. Either of these teachings is therefore sufficient to establish a prima facie case of obviousness for choosing a lower radio frequency power in step (a), here ST2, than in step (b), here ST4. See MPEP 2144.05, I. 
Furthermore, as to the “whereby” clause, the inherent effect of using the lower power in ST2 and a higher power in ST4 is that the substrate is heated to a greater magnitude in ST4, and, in conjunction with that effect, the method of Sawataishi further controls the temperature to a higher set temperature in ST4 [para. 0095, “equal to or higher than 80 C”]. Thus, the result of the combination of the higher heat from a higher radio power, with the temperature controller set to a higher temperature, is that the method of Sawataishi is inherently expected to reach the set temperature in response to the heat provided from the plasma (i.e., “a radio frequency power used…, whereby the first temperature…is lower than the second temperature”). 
Sawataishi fails to explicitly disclose the first processing gas including a fluorine-free carbon-containing gas, and therefore fails to teach:
a first processing gas including a fluorocarbon gas [para. 0059, “conditions in the process ST2”, para. 0060, “C4F6 gas”], a fluorine-free carbon-containing gas, and an oxygen-containing gas [para. 0064, “oxygen gas”].
However, Basavalingappa discloses a method for selectively etching silicon oxide with reduced aspect ratio dependence [Abstract], comprising:

In some embodiments, the etch gas comprises C.sub.4F.sub.6, O.sub.2, and Ar. Ar is primarily used to maintain chamber pressure. C.sub.4F.sub.6 and O.sub.2 are used for etching. In some embodiments, Ar may be substituted by CO. [col. 6, lines 19-22].
The etch phase gas may be 4 sccm C.sub.4F.sub.6, 2.5 sccm O.sub.2, 323 sccm Ar, and 20 sccm CO. [col. 6, lines 29-31].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first processing gas [para. 0060-64] and the second processing gas [para. 0098-0102] (e.g., C4F6, O2, Ar), of the silicon oxide etching gas of Sawataishi, to include carbon monoxide, of the silicon oxide etching gas (C4F6, O2, Ar) of Basavalingappa, because it is an effective substitute for Ar in silicon oxide plasma etching gases, as taught by Basavalingappa [col. 6, lines 19-22].
Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP § 2143, B.
2. Modified Sawataishi discloses the method according to claim 1, wherein the first processing gas [para. 0060-64] and the second processing gas are the same processing gas [para. 0098-0102].
4. Modified Sawataishi discloses the method according to claim 1, wherein in (a) and (b), an amount of electric power of a heater [para. 0053, “heater power supply HP”] in a substrate support that supports the substrate [para. 0039, “a heater 18h is provided within the electrostatic chuck 18”] is adjusted such that the first temperature is lower than the second temperature [para. 0057, para. 0095]. 
5. Modified Sawataishi discloses the method according to claim 1, wherein the fluorine-free carbon-containing gas is CO gas [Basavalingappa, col. 6, lines 19-22, “Ar may be substituted by CO”], and the oxygen-containing gas is O2 gas [para. 0060-64].

8. Modified Sawataishi discloses the method according to claim 3, wherein in (a) and (b), an amount of electric power of a heater [para. 0053, “heater power supply HP”] in a substrate support that supports the substrate [para. 0039, “a heater 18h is provided within the electrostatic chuck 18”] is adjusted such that the first temperature is lower than the second temperature [para. 0057, para. 0095].  is adjusted such that the first temperature is lower than the second temperature [para. 0057, para. 0095].
9. Modified Sawataishi discloses the method according to claim 1, wherein the fluorocarbon gas in the first processing gas is C4F6 gas [para. 0060-64, “C4F6”].
10. Modified Sawataishi discloses the method according to claim 1, wherein the fluorine-free carbon-containing gas in the first processing gas is CO gas [Basavalingappa, col. 6, lines 19-22, “Ar may be substituted by CO”] or CO2 gas.
11. Modified Sawataishi discloses the method according to claim 1, wherein the first temperature is lower than 50°C [para. 0057, “30 C to 55C”]. 
Sawataishi’s disclosed range substantially overlaps with the claimed range such that it is sufficient to establish a case of prima facie obviousness. See MPEP 2144.05, I.
12. Modified Sawataishi discloses the method according to claim 1, wherein the fluorocarbon gas in the second processing gas is C4F6 gas [para. 0098-0102, “C4F6”].
13. Modified Sawataishi discloses the method according to claim 1, wherein the second processing gas further includes a fluorine-free carbon-containing gas [Basavalingappa, col. 6, lines 19-22, “Ar may be substituted by CO”] and an oxygen-containing gas [para. 0098-0102, “oxygen gas”].
14. Modified Sawataishi discloses the method according to claim 13, wherein the fluorine-free carbon-containing gas in the second processing gas is CO gas [Basavalingappa, col. 6, lines 19-22, “Ar may be substituted by CO”] or CO2 gas.

16. Modified Sawataishi discloses the method according to claim 1, wherein the mask is formed from an amorphous carbon film [para. 0031, “the mask MSK may be made of, for example, organic polymer, poly silicon, or amorphous silicon”].
17. Modified Sawataishi discloses a method of etching a silicon oxide film of a substrate W [para. 0029, “wafer W”] having the silicon oxide film R2/IL1 [Fig. 2, “R2”, “IL1”] and a mask MSK [Fig. 2, “MSK”] provided on the silicon oxide film R2/IL1 [Abstract; para. 0030, “multiple silicon oxide films IL1”, “R2 is formed of a single-layered silicon oxide film”], the method comprising:
(a) performing first plasma processing on the substrate [Fig. 1, “ST2”] by using a first plasma formed from a first processing gas including a fluorocarbon gas [para. 0059, “conditions in the process ST2”, para. 0060, “C4F6 gas”], CO gas [Basavalingappa, col. 6, lines 19-22, “Ar may be substituted by CO”] or CO2 gas, and an oxygen-containing gas [para. 0064, “oxygen gas”], wherein a temperature of the substrate is set to a first temperature during the first plasma processing [para. 0057, “in the process ST2, the temperature of the wafer W is set to be in the range from 30 C to 55 C”], and a carbon-containing substance is deposited on the mask [para. 0071, “in the etching of the process ST2, a deposit DP is formed on a surface of the mask MSK…the deposit DP is formed of, for example, carbon, fluorocarbon and/or etching byproduct”] and the silicon oxide film is etched by the first plasma processing [para. 0071, “a portion of the first region R1 exposed through an opening OP of the mask MSK is etched”, “a portion of the second region R2 exposed through an opening OP in the mask MSK is etched”]; and
(b) performing second plasma processing on the substrate [Fig. 1, “ST4”] by using a second plasma formed from a second processing gas including a fluorocarbon gas after (a) [para. 0097, “conditions in the process ST4”, para. 0098, “C4F6 gas”], wherein the temperature of the substrate is set to a second temperature during the second plasma processing [para. 0095, “in the process ST4, the temperature of the wafer W is set to be equal to or higher than 80 C”], and the silicon oxide film is etched by the second plasma processing [para. 0109, “portions of the first region R1 and the second region R2 
wherein the first temperature [para. 0057, “30 C to 55C”] is lower than the second temperature [para. 0095, “equal to or higher than 80 C”],
wherein (a) and (b) are performed by using a plasma processing apparatus [Fig. 3, para. 0032], and
wherein a radio frequency power used to generate the first plasma in the plasma processing apparatus in (a) [para. 0066, “first high frequency power supply 62: 100 W to 5000 W”; para. 0068, “bias power of the second high frequency power supply 64: 500 W to 7000 W”] is lower than a radio frequency power used to generate the second plasma in the plasma processing apparatus in (b) [para. 0104, “first high frequency power supply 62: 500 W to 2700 W”; para. 0106, “bias power of the second high frequency power supply 64: 1000 W to 7000 W”], whereby the first temperature of the substrate in (a) [para. 0057, “30 C to 55C”] is to set lower than the second temperature of the substrate in (b) [para. 0095, “equal to or higher than 80 C”].
As to the limitation “wherein a radio frequency power used to generate the first plasma in the plasma processing apparatus in (a) is lower than a radio frequency power used to generate the second plasma in the plasma processing apparatus in (b)”, Sawataishi fails to provide a specific example wherein the power supplied in ST2 is lower than the power supplied in ST4. However, the lower ends of the ranges for power supplied in ST2, for both the first and second power supplies, are lower than the ranges provided for the power supplies in ST4. Either of these teachings is therefore sufficient to establish a prima facie case of obviousness for choosing a lower radio frequency power in step (a), here ST2, than in step (b), here ST4. See MPEP 2144.05, I. 
Furthermore, as to the “whereby” clause, the inherent effect of using the lower power in ST2 and a higher power in ST4 is that the substrate is heated to a greater magnitude in ST4, and, in conjunction with that effect, the method of Sawataishi further controls the temperature to a higher set temperature in ST4 [para. 0095, “equal to or higher than 80 C”]. Thus, the result of the combination of the higher heat 
Sawataishi fails to explicitly disclose the first processing gas including a fluorine-free carbon-containing gas, and therefore fails to teach:
a first processing gas including a fluorocarbon gas [para. 0059, “conditions in the process ST2”, para. 0060, “C4F6 gas”], a fluorine-free carbon-containing gas, and an oxygen-containing gas [para. 0064, “oxygen gas”].
However, Basavalingappa discloses a method for selectively etching silicon oxide with reduced aspect ratio dependence [Abstract], comprising:
[E]mbodiments are able to etch different types of silicon oxide containing layers at the same rate so that a uniform depth is etched in the different silicon oxide containing layers, without the use of an etch stop layer. [col. 5, lines 52-55].
In some embodiments, the etch gas comprises C.sub.4F.sub.6, O.sub.2, and Ar. Ar is primarily used to maintain chamber pressure. C.sub.4F.sub.6 and O.sub.2 are used for etching. In some embodiments, Ar may be substituted by CO. [col. 6, lines 19-22].
The etch phase gas may be 4 sccm C.sub.4F.sub.6, 2.5 sccm O.sub.2, 323 sccm Ar, and 20 sccm CO. [col. 6, lines 29-31].
The oxygen containing gas may be O.sub.2, CO.sub.2, or CO. [col. 6, lines 41-42].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first processing gas [para. 0060-64] and the second processing gas [para. 0098-0102] (e.g., C4F6, O2, Ar), of the silicon oxide etching gas of Sawataishi, to include carbon monoxide, of the silicon oxide etching gas (C4F6, O2, Ar) of Basavalingappa, because it is an effective substitute for Ar in silicon oxide plasma etching gases, as taught by Basavalingappa [col. 6, lines 19-22].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of multi-step etching of silicon oxide layers, comprising: i) fluorocarbon processing gases, ii) temperature modulation, and/or iii) plasma power modulation [Abstracts]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713